Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Rejections
	The rejection of claims 13-24 under 35 U.S.C. 112(a) for lack of scope of enablement is withdrawn in view of Applicant’s amendments narrowing the specific drug claimed.  All rejections of newly canceled claims 23-24 are withdrawn in view of Applicant’s cancelation of these claims. 
Status of the Claims
	Claims 1-12, 23, and 24 have been canceled.  New claims 25-33 have been added.  Claims 13-22 and 25-33 are pending and under current examination and indicated allowable in the Office action as set forth below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: see Board of Appeals decision dated 12/17/2019 in Application No 14/300,607 in analogy with the instant claims which have now been narrowed to a particular drug and functional polymer material in addition to further limitations detailed in the claims.  It is noted that “HCV drug” as newly recited in claim 13 is defined as a drug for activity against Hepatitis C virus as defined on page 12, line 8 of the specification as filed.  It is noted that the previously issued requirements for election/restriction were withdrawn in the non-final Office action mailed 12/3/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 13-22 and 25-33 (renumbered 1-19) are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617